Citation Nr: 1142997	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  08-03 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for chronic fatigue syndrome (CFS)(including headaches, muscle pain, joint pain, memory loss, sleep disorder, fatigue, dizziness, chronic stomach disorder, diarrhea, and a neurological disorder), from the initial grant of service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for chronic sinusitis with otitis, from the initial grant of service connection.  

3.  Entitlement to an evaluation in excess of 10 percent for allergic rhinitis, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 11, to December 10, 1981, and from September 1990 to July 1991.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the RO which, in part, granted service connection for chronic fatigue syndrome (CFS) and sinusitis with otitis and allergic rhinitis, each rated 10 percent disabling; effective from August 23, 1999, the date of receipt of the Veteran's original claim.  38 C.F.R. § 3.400(b)(2).  

By rating action in January 2008, the RO continued the 10 percent evaluation for sinusitis with otitis, and assigned a separate 10 percent rating for allergic rhinitis; effective from October 26, 2007, the date of a VA medical report showing symptoms compatible with a 10 percent evaluation.  38 C.F.R. § 3.400(o)(2).  

In a letter received in April 2009, the Veteran raised the additional issue of entitlement to a total rating under the provisions of 38 C.F.R. § 4.30, for convalescence following nasal surgery in April 2009.  This issue is not in appellate status and is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that additional development must be accomplished prior to further consideration of the Veteran's appeal.  

As an initial matter, the Board notes that while the Veteran was examined by VA during the pendency of this appeal, the most recent examinations were conducted more than four year ago.  Furthermore, the claims file was not made available to the examiners for review.  Although the examiners indicated that they reviewed VA treatment records, presumably electronic records, the Veteran reportedly receives most of his treatment from private healthcare providers.  As such, the examiners did not have an opportunity to review or evaluate his entire medical history, and relied primarily on the Veteran's self-described medical history.  

In this regard, the Board notes that when examined for his CFS in October 2007, the Veteran reported frequent, debilitating fatigue, generalized muscle aches and weakness, constant joint pains, and poor concentration three to four times a week which confined him to his home and precluded even mildly strenuous activities, household chores and work.  The Veteran also reported that he missed five weeks of work over the previous 12 months because of his CFS and sinus infections, and said that he was unable to perform his occupation as a jackhammer operator.  However, the outpatient medical reports of record showed few, if any, complaints or symptoms associated with his CFS.  In fact, most of the private records showed treatment primarily for chronic sinus problems.  While the Veteran reported that his CFS symptoms restricted his activities by 80 percent and caused significant absenteeism from work, he has not provided any objective evidence to support his assertions.  The Veteran reported that his occupation was as a jackhammer operator.  

Concerning the claims of increased ratings for sinusitis and allergic rhinitis, the evidentiary record showed that the Veteran underwent bilateral ethmoidectomies and antrostomies for removal of nasal polyps in April 2009, subsequent to the most recent VA examination of record.  Thus, the current severity of his sinus disorders is not clear.  

The Board notes that, ordinarily, the passage of time alone does not trigger the need for a new examination.  See VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 Vet. App. 174, 182  (2007) ("Although evidence submitted between the date of the  regional office's decision and the Board's review of that decision could, in particular instances, conceivably require that  a new medical examination be provided, the mere passage of time between those events does not.").  Here, however, it has been over four years since the Veteran's last VA examination.  This fact, in conjunction with the Veteran's reported symptomatology and the lack of detailed clinical findings concerning his CFS on the most recent VA examination, triggers the need for additional development.  

The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Since the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above, and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  Appropriate steps should be taken to obtain the names and addresses of all medical care providers who treated the Veteran for his CFS, sinusitis and allergic rhinitis since October 2007.  After securing the necessary release, the AMC should attempt to obtain copies of all medical records from any identified treatment sources not already of record, and associate them with the claims folder.  

2.  After obtaining written consent from the Veteran, the AMC should contact his employer and obtain copies of any employment medical records.  The employer should indicate whether the Veteran had any time lost from work and whether any concessions were made because of his service-connected disabilities.  The Veteran should be advised that he may submit any other evidence in his possession or which he is able to obtain documenting any interference with employment attributable to his service-connected disabilities.  

3.  The Veteran should be afforded appropriate VA examinations to determine the extent and severity of his CFS, allergic rhinitis and sinusitis.  The claims folder must be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the reports.  All appropriate testing should be undertaken in connection with the examinations.  The pertinent clinical findings and reasons that form the basis of any opinions should be clearly set forth in the report.  

The CFS examiner should comment on whether the Veteran's CFS is productive of periods of incapacitation (defined as requiring bed rest and treatment by a physician), debilitating fatigue, cognitive impairment or other signs and symptoms consistent with CFS.  If so, the examiner should indicate whether the symptoms are constant or nearly constant, and the degree (as a percentage) to which they restrict routine daily activities.  If the Veteran's symptoms wax and wane, indicate the duration (in weeks) of any incapacitating episodes per year.  

The ENT examiner should: 
a) Indicate whether the Veteran has or had at anytime since 1999, incapacitating episodes of sinusitis requiring prolonged antibiotic treatment or non-incapacitating episodes characterized by headaches, pain, and purulent discharge or crusting.  If so, the examiner should indicate the number and duration of incapacitating or non-incapacitating episodes per year since 1999.  

b) Indicate whether the Veteran has nasal polyps, and whether there is a greater than 50-percent obstruction of the nasal passage on either side, or complete obstruction on one side.  The examiner should indicate whether any of these findings were present prior or subsequent to his sinus surgery in April 2009.  

4.  Following completion of the foregoing, the AMC must review the claims folder and ensure that all of the development requested herein above was conducted and completed in full.  In particular, the AMC should determine if all medical findings necessary to rate the Veteran's disabilities have been provided by the examiners and whether they have responded to all questions posed.  If not, the reports must be returned for corrective action.  38 C.F.R. § 4.2 (2011).  

5.  After the requested development has been completed, the AMC should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

